Title: Virginia Delegates in Congress to Benjamin Harrison, 23 January 1784
From: Virginia Delegates
To: Harrison, Benjamin


        
          Sir
          Annapolis Jan 23. 1784
        
        The inclosed papers from Oliver Pollock came to our hands a few days ago. Ignorance of the organization of our government probably led him to make this improper address, on a business so foreign to the line of our duty. We take the liberty, on his behalf, of inclosing them to your Excellency with a copy of our answer to him.
        We have the honour to be with the most profound respect & esteem Your Excellencys Most obedient and most humble servants,
        
          th: jefferson
          arthur lee
          jas. monroe
          s: hardy
        
      